IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE,

v_.;.-.- ID. No. 1508()15066

ERICK COURSEY,

\J%/\./§/§\é§

Defendant.
Submitted: June 2, 2016
Decided: June 3, 2016

On Defendant Erick C0ursey’s Motion to Suppress. DENIED.

;Rickards, 2 A.3d at 150 ("Delaware courts have consistently held that where a traffic stop is
supported by reasonable suspicion or probable cause that a traffic violation has occurred, the

ulterior motive of the police officer is irrelevant.").
16 Tann v. State, 21 A.3d 23, 26 (Del. 201 l).

lO

result of a valid traffic stop is not seized a second time when ordered to leave his
car, because his mobility is already validly limited, relying on Pennsylvania v.
Mimms, where, after weighing the interest of the driver’s personal liberty against
the safety of the police officer, the United States Supreme Court held that "once a
motor vehicle has been lawfully detained for a traffic violation, the police officer

may order the driver to get out of the vehicle without violating the Fourth

Amendment’s proscription of unreasonable search and seizure".w

Defendant’s argument that Loper is distinguishable from the case sub judice
is unavailing.lg For our purposes here, in determining whether the traffic stop was
unreasonably extended, the pertinent facts in Loper, on which the Court relied in
determining whether the "delay" was de minimus or not, are that the defendant was
initially stopped for speeding, which he conceded was a valid traffic stop, that the
detention was delayed due to the passenger’s arrest, and that the delay amounted to

19

a handful of minutes. Here, Defendant was initially stopped for failing to use

turn signals, his detention was delayed due to his refusal to lower his window, turn

 

17 8 A.3d 1169, 1174 (Del. 20l0) (citing Pennsylvania v. Mimms, 434 U.S. 106, 107, 111 n.6
(1977)).

18 At the suppression hearing, Defendant argued at last gasp that Loper should be distinguished
based on the fact that, in Loper, the passenger provided false identification to the officer and had
an outstanding warrant for criminal impersonation and drugs were involved. However, these
facts were irrelevant to the Court’s holding that, based on Mimms, simply being ordered out of a
vehicle, which is already validly stopped, does not automatically amount to a second seizure,
absent any "authority . . . [or] any cogent legal argument, for why this Court should expand the
meaning of ‘seizure’ under jones and Article 1, § 6 of the Delaware Constitution, to hold that a
person already being lawfully detained as a result of a valid traffic stop is ‘seized’ a second time
when ordered to leave his car." ]a'. at 1174 (citing Dunlap v. State, 2002 WL 31796193, at *2
(Del. 2002); Caldwell, 780 A.Zd at 1045 n.27).

‘91d.ar1171,1173.

11

off his vehicle, and step out of the vehicle, and the delay lasted, at most, eight
minutes or, as little as, five, as surmised by Defendant. These facts are not
distinguishable from those in Loper.

Furthermore, even assuming, arguendo, that a second seizure occurred when
the Officers ordered Defendant to exit the vehicle, under the totality of the
circumstances, the Officers were reasonably justified in ordering Defendant out of
the car based on Defendant’s failure to comply with their directives_to turn off
the vehicle and to step out of the vehicle (twice)_ and their observations that he
was nervous, his hands were shaking, his voice stuttering and that he kept his foot
on the brake pedal while the vehicle was running.z° Therefore, it appears to the
Court that the State has met its burden of showing that the Officers did not exceed
the scope of the initial traffic stop, because (i) their actions were made in
furtherance of completing the initial traffic stop, which Defendant resisted and
ultimately prevented in its entirety, and (ii) even if a second seizure did occur, the
Officers had reasonable and articulable suspicion, which developed during the

infancy of the traffic stop, to justify an additional seizure of Defendant.zl

20 See Cala'well, 780 A.Zd at 1047 ("[A]ny investigation of the vehicle or its occupants beyond
that required to complete the purpose of the traffic stop must be supported by independent facts
sufficient to justify the additional intrusion.").

21 Compare Loper, 8 A.3d at 1175 (holding no second seizure occurred when officers ordered the
defendant out of the vehicle after uncontested traffic stop for speeding but finding that, if even a
second seizure occurred, it was independently supported by reasonable and articulable suspicion
based on the defendant’s suspicious responses to the officers questions under the totality of the
circumstances)); with Caldwell, 780 A.2d at 1049 (finding that second seizure occurred when
officers immediately ordered the defendant to exit his vehicle that was illegally parked in a fire

12

C. The Search Warrant

The search warrant was lawfully issued by a detached and neutral
magistrate, because it was sufficiently based on adequate facts in the attached
affidavit that demonstrated a fair probability that evidence of a crime would be
found within the vehicle.zz The reviewing court’s task is to determine whether the
warrant application, on its face, presented the issuing magistrate with a "substantial
basis" to reasonably conclude that probable cause existed.23 "In determining
whether probable cause has been demonstrated, there must be a logical nexus
between the items sought and the place to be searched."m In making this
deterrnination, the reviewing court takes a deferential approach to the magistrate’s

determination of probable cause and discourages a "hyper-technical approach to

the evaluation of the search warrant affidavit in favor of a common-sense

interpretation."z§

The affidavit attached to the search warrant outlines the initial traffic stop,

describes Defendant’s actions thereafter, including his decision to flee the scene

   

lane after_ obtaining his license and registration information because the officer’s actions
exceeded the permissible scope of the initial traffic stop and that it was unreasonable for want of
independent facts to support reasonable and articulable suspicion).

22 L@grand@ v. s¢aze, 947 A.zd 1103 (Del. 2008).
23 Illzn@zs v. Ga¢@s, 467 U.s. 213, 239 (1983); see D@rsey v_ S¢a¢@, 761 A.zd 807, 811 (Del. 2000)

("[S]ufficient facts must appear on the face of the affidavit so that an appellate court can verify
the factual basis for the judicial officer’s determination regarding the existence of probable
case."); State v. Maxwell, 624 A.Zd 926, 928 (Del. 1993) ("A finding of probable cause does not
require the police to uncover information sufficient to prove a suspect’s guilty beyond a
reasonable doubt or even to prove that guilty is more likely than not.").

24 D@rs@y, 761 A.zd 31311.
25 szss@n, 903 A.zd ar 296; J@ns@n v. S¢a¢@, 432 A.zd 105, 111 (Del. 1934) wiring Franks v.

Delawar@, 433 U.s. 154, 165 (1978)).
13

and his failure to comply with Ofr. MacNamara’s directives, details Ofr,,
MacNamara’s first-hand observations of his repeated attempts to access the center
console of the vehicle, and stated that Defendant’s actions were consistent, in their
extensive law enf;@_j.rcement experience, with subjects attempting to conceal
firearms or other contraband inside of a vehicle. Therefore, it appears to the Court
that the search warrant was validly issued upon probable cause, as the warrant
application included adequate facts from which the magistrate was reasonably able
to detennine that probable cause for the search of the vehicle for a firearm or other
contraband existed.%

D. Inevitable Discovery

Because the Court has determined that both the traffic stop and search

warrant were valid, it does not reach the question of whether the doctrine of
inevitable discovery would otherwise apply to prevent suppression of the firearm

found in Defendant’s vehicle.

26 To the extent that Defendant argues that the affidavit included any false statements, he has not
satisfied his burden of making a "substantial preliminary showing that [such statements, if any,
were] knowingly and intentionally, or with reckless disregard for the truth, [] included by the
affiant in the warrant affidavit" and that "the allegedly false statement was necessary to the
finding of probable cause. Franks, 438 U.S. at 155-56. Thus, his argument that the affidavit’s
content is insufficient to establish probable case is without merit, just as his argument that
probable cause was lacking on the face of the affidavit fails.

14

Conclusion

For the foregoing reasons, Defendant’s Motion to Suppress is hereby

DENIED.

IT IS SO ORDERED.

Judge Calv1 L. Scott, Jr.

cc: Prothonotary

At around l0:30 pm on the night in question, the Officers were located near
the 100 block of North Van Buren Street when they observed a tan 2008 Nissan
Altima pull out of a parking space on the 200 block of North Van Buren Street
without signaling. Thereafter, Ofr. Mosley observed the vehicle make a right hand
turn from North Van Buren Street onto West 3rd Street without using a turn signal.
After observing these motor vehicle violations, the Officers initiated a traffic stop
at the 1000 block of West 3rd Street.

The vehicle initially complied with the Off`rcers’ traffic stop, and Ofr.
Mosley approached the vehicle on the passenger side, after calling in the traffic
stop over the radio at 10:33 pm, while Ofr. MacNamara approached the vehicle on
the driver’s side. As Ofr. MacNamara approached the driver, the driver lowered
the rear window, not the driver’s side window, which Ofr. MacNamara thought
was odd. At that time, Ofr. MacNamara observed that the driver was the only
person inside the vehicle, whom he recognized from a few prior community
contacts; however, Ofr. Mosley could not see into the vehicle from the passenger
side due to the dark window tint.

Upon making contact with the driver, Ofr. MacNamara asked the driver if
there were any weapons in the vehicle, and the driver denied same, observing that
he was nervous, both hands were shaking, and his voice was quivering as he
attempted to speak through the rear window, Ofr. MacNamara became concerned

for his safety, because he could not see the driver of his hands through the darkly
2

tinted windows or through the rear window that was down and thought, based on
his training and experience, that the driver’s behavior was consistent with someone
who was hiding something. Therefore, Ofr. MacNamara asked the driver to open
the driver’s side door, which he did, and to step outside of the vehicle, which the
driver refused to do. At this point, the vehicle was still running.

Ofr. Mosley overheard this interaction between the driver and his partner,
prompting him to walk around to the driver’s side to assist. He observed that the
driver’s hands were shaking, his heart was beating fast through his chest, and he
heard stuttered speech. Again, Ofr. MacNamara asked the driver to step out of the
vehicle, which the driver again refused to do. At this point in time, Ofr. Mosley
observed that the driver’s foot was on the brake pedal with the engine still running,
so he asked the driver to turn off the vehicle, which the driver refused to do. Ofr.
Mosley then saw the driver move the shifter into the drive gear and proceed to flee
the scene in the vehicle down West 3rd Street.

As the driver and vehicle were fleeing the scene, Ofr. MacNamara jumped
through the driver’s open door onto the driver’s lap, where he repeatedly told the
driver to put the vehicle in park but the driver did not comply. "Ofr. MacNamara,
thus, struggled with him to put the vehicle in park as they sped 30 mph down West
3rd Street, where he observed the driver repeatedly attempt to access the center
console area of the vehicle. The driver’s actions prompted him to fear that

Defendant was attempting to access a firearm.
3

At the same time, Ofr. Mosley ran to the patrol car and reported over the
radio that the vehicle had taken off, which was recorded in the system at 10:41 pm.
He then pursued the fleeing vehicle, where he observed the driver disregard a red
light while turning onto North Jackson Street and then turn right onto North 2nd
Street, whereupon Ofr. MacNamara was able to take control of the vehicle and
bring it to a stop near the 1100 block, after traveling approximately three blocks.
The Officers then removed the driver from the vehicle and took him into custody.

Instead of towing the vehicle, Ofr. MacNamara applied for a search warrant
authorizing the search of the vehicle for evidence of the possession of a handgun,
because his training and experience and observations of Defendant led him to
believe that Defendant was concealing contraband inside the center console of the
vehicle. Af`ter conferring with his partner, Ofr. MacNamara drafted the search
warrant and affidavit in support thereof, which stated that the Officers observed
Defendant, while operating a tan Nissan Altima, fail to use his turn signals, which
caused them to initiate a traffic stop. The affidavit further stated that, though the
Defendant denied having any weapons in the vehicle, he then attempted to flee the
scene by placing the car into drive, whereupon Ofr. MacNamara entered the
operator position of the vehicle and, as the vehicle traveled three blocks, observed
Defendant repeatedly attempt to access the center console area of the vehicle. The
affidavit concluded by averring that Defendant’s actions were consistent with

subjects concealing firearms or other contraband inside a vehicle, and that
4

Defendant’s prior felony conviction prohibited him from possessing a firearm.
The search warrant was issued and received by Ofr. MacNamara that night.

After receiving the signed search warrant, the Officers searched the vehicle,
which revealed Defendant’s wallet, containing his driver’s license, and a semi-
automatic handgun in the center console of the vehicle. Both Officers testified that
an inventory search was not conducted because a search warrant had issued. Ofr.

MacNamara testified that, while it was typically not his practice to have vehicles

towed, he was not sure if his partner had requested that the vehicle be towed or no'&.i.;=.

Ofr. Mosley testified that typically vehicles are towed when the driver is arrested,
when the operator’s license is suspended or revoked, or when the vehicle is
unregistered or its registration is expired, and, had a search warrant not been issued
in this case, they would have performed an inventory search of the vehicle.

Both Officers testified that, if a vehicle is towed, they have to perform an
inventory search of everything inside the vehicle. Ofr. MacNamara testified that it
is departmental policy to do so, and, in this case, they would have searched the
center console and found the wallet, driver’s license, and firearni. Ofr. Mosley
further testified that, in performing the inventory search, he would have had to fill

out an inventory sheet, listing all of the items inside the vehicle and that he would

have searched the center console.


Defendant argues that the traffic stop constituted an unlawful detention and

the search warrant was illegal. Specifically, Defendant contends that the initial
traffic stop was not supported by reasonable suspicion and that the scope of the
traffic stop was exceeded without justification, when the Officers asked him to step
out of the vehicle, because his nervous demeanor alone does not amount to
reasonable articulable suspicion sufficient to justify, what he argues amounted to, a
second detention, and that Officers were merely prolonging the traffic stop in order
to make an unnecessary and unrelated investigation of Defendant. Therefore, any
evidence obtained after the unlawful stop and/or subsequent alleged second
detention should be suppressed as fruit of the poisonous tree.

Defendant also argues that the search warrant was issued illegally, because
the affidavit on which it issued lacks sufficient facts to support a finding of
probable cause to believe evidence of a crime would be located in the vehicle.
Furtherrnore, the affidavit conflicts with the police report, in that the police report
made no mention of the Officers’ observation of Defendant attempting to access
the center console area of the vehicle. Therefore, all evidence seized during the
search of the vehicle should be suppressed.

The State argues that the officers had sufficient reasonable suspicion to stop
the vehicle, based on their direct observations of Defendant’s failures to use turn

signals in violation of 21 Del. C. § 4155, and that, in instructing Defendant to exit
6

the vehicle, which was based on his failure to comply with instructions, his
apparent nervous demeanor, shaking hands, and stuttering, and the fact that his foot
remained on the brake pedal, the Officers were merely attempting to complete the
initial traffic stop. Thus, it was Defendant’s actions that prolonged the initial
traffic stop and eventually prevented the Officers from completing it, and,
therefore, there was neither a second seizure nor an unlawful extension of the
initial traffic stop.

The State also argues that the search warrant was lawfully issued upon
affirmation that probable cause existed to search the vehicle for evidence of the
possession of a handgun, based on the specific information contained in the
affidavit, including that Defendant attempted to flee and repeatedly attempted to
access the center console area of the vehicle and that, based on their law
enforcement experience, Defendant’s actions were consistent with persons
concealing firearms and other contraband inside a vehicle.

Lastly, the State argues that, regardless, the firearm would have been
inevitably discovered, because Defendant, as the sole occupant of the vehicle, was
taken into custody after he willfully fled from the scene of a lawful traffic stop and,
thus, the vehicle would have been towed and inventoried. Had the Officers not
received a search warrant to search the vehicle, a lawfully administered inventory
search of the vehicle would have occurred, which would have revealed

Defendant’s wallet and license, and the firearm in the center console of the vehicle.
7

Standa§_q_

On a motion to suppress evidence seized during a warrantless search, the
State bears the burden of establishing that the challenged search or seizure did not
violate the rights guaranteed a defendant by the United States Constitution, the
Delaware Constitution, and Delaware statutory law.$ The burden of proof on a
motion to suppress is proof by a preponderance of the evidence/1

However, on a motion to suppress challenging the validity of a search
warrant, the defendant bears the burden of establishing that the challenged search

or seizure was unlawful.$



An individual’s right to be free from unlawful governmental searches and
seizures in Delaware is secured by two independent sources.6 The Fourth
Amendment of the United States Constitution guarantees "the right of the people to

be secure in their persons, houses, papers, and effects, against unreasonable

searches and seizures . . . ."7 Likewise, Article I, Section 6 of the Delaware

Constitution guarantees that "[t]he people shall be secure in their persons, houses,

3 Hunter v. State, 783 A.Zd 558, 560-61 (Del. 200l).

4 State v. Ana'erson, 2010 WL 4056130, at *3 (Del. Super. Oct. l4, 20l0) (citing State v. Bien-
Aime & Smalls, 1993 WL l387l9, at *3 (Del. Super. Mar. 17, l993).

5 State v. Sisson, 883 A.Zd 868, 875 (Del. Super. 2005).

6 This right has been codified by title ll, chapter 23 of the Delaware Code. ll Del. C. § 2301 et
seq.

7 U.S. Const. amend. IV. The Fourteenth Amendment makes the Fourth Amendment applicable
to the states. See Mapp v. Ohio, 367 U.S. 643, 655 (l96l).

8

papers and possessions, from unreasonable searches and seizures . . . ."8 Searches
and seizures are presumptively unreasonable, unless they are authorized by
warrants or fall under a recognized exception to the warrant requirement.9

Where it is shown that there has been a violation of a defendant’s right to be
free from illegal searches and seizures, the exclusionary rule acts as the remedy.l°
The rule requires that any evidence recovered or derived from an illegal search and
seizure must be excluded from evidence, in the absence of an independent source
for or a situation allowing for the inevitably discovery of the evidence."

A. The Traffic Stop

A traffic stop is regarded as "a seizure of a vehicle and its occupants by the
State," and is only reasonable if supported by reasonable suspicion of criminal
activity or probable cause to believe that a traffic violation has occurred. 12
Reasonable suspicion means an officer’s ability to point to specific and articulable
facts which, combined with all rational inferences, reasonably warrant the
intrusion.w Each Officer testified at the suppression hearing that he personally

observed Defendant fail to use a turn signal, either when he moved his vehicle

1=--_ - __'.

8 Del. Coiist. art. I, § 6.

9 Mas@n v. s¢aze, 534 A.2d 242, 248 (Del. 1937).

‘° J@n@s v. szaze, 745 A.2d 856, 872 (Del. 1999).

11 Id. (citations omitted).

12 Caldwell v. State, 780 A.2d 1037, 1045 (Del. 2001); see Whren v. US., 517 U.S. 806, 810
(1996); U.S. v. Brz`goni-Ponce, 422 U.S. 873, 880-81 (l975) (citing Terry v. Ohio, 392 U.S. 1,
16-19 (1968)); State v. Rickards, 2 A.3d 147, 151 (Del. Super. 2010), aff’d, 30 A.3d 782 (Del.
2011).

13 Coleman v. State, 562 A.2d 1171, 1174 (Del. 1989).

9